MAUCK, J.
Epitomized Opinion
The Commercial National Bank in its return to the County Auditor of its resources and liabilities, under 5411 GC for 1922, showed certain real estate at a valuation of $266,572.24.
In arriving at the value of the bank stock the Auditor only deducted from the reported resources $181,930.00, as the value of the real estate, which was the amount shown on the tax duplicate. An appeal was taken to the State Tax Commission, and that body fixed the value of the bank’s shares of stock at $84,640.00 less than the valuation fixed by the Auditor. Error was prosecuted to the Common Pleas Court, which reversed the Tax Commission’s finding and fixed the value of the shares at the same figures as the County Auditor. From this decision error was prosecuted to the Court of Appeals, which, in reversing the judgment of the Common Pleas Court held:
1. The statute does not undertake to prescribe rules generally for ascertaining the value of securities held by a bank, and much must be confided to the judgment of the assessing officers and tribunals. The Tax Commission made the deduction because otherwise a gross inequality would exist between the owners of the real estate in question and others interested in real estate in the same city or taxing district.
2. The Tax Commission not only had the power, but the duty, to ascertain the resources of the bank measured by the statutory rule for fixing the value of the bank’s' real estate at $84,680.00 less than those resources were on the bank’s books.